MANDATE

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-17-00543-CV

                     GINGER B. STAGG, D.D.S., P.A., Appellant

                                            V.

                     LISA RICHARDSON, D.D.S., P.A., Appellee

   Appeal from the 149th District Court of Brazoria County. (Tr. Ct. No. 83644-CV).

TO THE 149TH DISTRICT COURT OF BRAZORIA COUNTY, GREETINGS:

      Before this Court, on the 15th day of March 2018, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:

                     This case is an appeal from the final judgment signed
             by the trial court on June 12, 2017. After submitting the case
             on the appellate record and the arguments properly raised by
             the parties, the Court holds that there was reversible error in
             the trial court’s judgment in the following respects: denying
             appellant Ginger B. Stagg, D.D.S., P.A.’s motion for summary
             judgment and granting appellee Lisa Richardson, D.D.S.,
             P.A.’s motion for summary judgment. Accordingly, the Court
             reverses the trial court’s judgment, renders judgment that
             appellant Ginger B. Stagg, D.D.S., P.A. recover $25,000 from
             appellee Lisa Richardson, D.D.S., P.A., and remands this
             cause to the trial court for the award of attorney’s fees, costs,
             interest, and the entry of a final judgment consistent with this
             opinion.
                    The Court orders that the appellee, Lisa Richardson,
              D.D.S., P.A., pay all appellate costs.

                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered March 15, 2018.

              Panel consists of Justices Bland, Lloyd, and Caughey. Opinion
              delivered by Justice Bland.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




May 25, 2018
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT